THE PRUDENTIAL INSURANCE COMPANY OF AMERICA Prudential Variable Appreciable Account PRUCO LIFE INSURANCE COMPANY Pruco Life Variable Appreciable Account PRUCO LIFE INSURANCE COMPANY OF NEW JERSEY Pruco Life of New Jersey Variable Appreciable Account Supplement dated July 12, 2016, to Prospectuses dated May 1, 2016, for Variable Appreciable Life® Insurance Contracts This Supplement should be read and retained with the current Prospectus for your Variable Life Insurance Contract. This Supplement is intended to update certain information in the Prospectus for your Variable Life Insurance Contract. If you would like another copy of the current Prospectus, please contact us at (800) 778-2255. The Board of Trustees of the PSF Stock Index Portfolio recently agreed to reduce the Portfolio’s management fee.As a result, the minimum operating expense charged by the Funds has been reduced from 0.34% to 0.32% and the Portfolio Expenses section is hereby deleted and replaced with the following: Portfolio Expenses This table shows the minimum and maximum total operating expenses charged by the Series Fund that you will pay periodically during the time you own the Contract.More detail concerning Portfolio fees and expenses is contained in the prospectus for the Series Fund. Total Annual Fund Operating Expenses (1) Minimum Maximum (Expenses that are deducted from the Fund’s assets, including management fees, any distribution [and/or service] (12b-1) fees, and other expenses, but not including reductions for any fee waiver or other reimbursements.) 0.32% 0.82% Total Annual operating expense for Real Property Partnership is 6.36%. PLEASE RETAIN THIS SUPPLEMENT WITH YOUR PROSPECTUS PRODUCTSUP114 VAL
